DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method of controlling a fan speed for a battery unit, classified in H05K 7/20209.
II. Claims 8-20, drawn to a battery backup unit of a server rack, classified in H01M 10/6563.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different product, one which does not require a battery to be discharged upon determining that a main power supply is unavailable, and one which does not require a server or a server rack.
 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Searching, examining and prosecuting all groups would require additional time.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Dylon Register on 3/15/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H10143257 A (JP’257 – translation attached and relied upon below).
With respect to claim 1, JP’257 teaches a method of controlling a fan speed for a battery unit/(power supply device), the method comprising:
determining power discharge/(output power) and a current temperature of the battery unit/(power supply device);
obtaining a relationship between fan speed of a fan for the battery unit and temperature of the battery unit based on the power discharge/(output power) and the current temperature of the battery unit (page 5, lines 13-31);
identifying, by a processing device/(control unit (30)), a minimum fan speed based on the relationship between fan speed and temperature and a maximum operating temperature of the battery unit (page 4, lines 14-25, and page 6, lines 11-28); and
controlling the fan by setting the speed of the fan to the minimum fan speed (page 5, lines 13-31) – the temperature of the power supply device (i.e. battery) is indirectly detected based on the detected power discharge/(power output) of the power supply device/(battery) or based on the detected power consumption of the load.
With respect to claim 5, JP’257 teaches determining whether the current temperature is within a threshold range from the maximum allowed temperature of the battery unit;
in response to determining that the current temperature is within the threshold range, identifying a guaranteed fan speed based on a maximum power discharge of the battery; and
controlling the fan by setting the fan speed to the guaranteed fan speed (page 4, lines 14-25, and page 6, lines 11-28).
With respect to claim 7, JP’257 teaches wherein the power discharge and the current temperature are determined periodically to update the minimum fan speed (page 5, lines 13-31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over JP H10143257 A (JP’257 – translation attached and relied upon below), as applied to claim 1 above, and further in view of Jung et al. (US 2017/0047784).
With respect to claim 2, JP’257 discloses all claim limitations as set forth above but fails to teach calculating an amount of energy remaining in the battery unit, and wherein obtaining the relationship between the fan speed for the battery unit and temperature of the battery unit is further based on the amount of energy remaining in the battery unit.  Jung teaches a method for cooling a battery unit comprising adjusting fan speed based on remaining charge or capacity in the battery (claims 1 and 6-7) in order to optimize fan usage and save energy.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to calculate an amount of energy remaining in the battery unit, and wherein obtaining the relationship between the fan speed for the battery unit and temperature of the battery unit is further based on the amount of energy remaining in the battery unit, as taught by Jung, in order to optimize fan usage and save energy.
With respect to claim 3, JP’257 teaches obtaining a graph corresponding to the relationship between the battery temperature and time, and between fan speed and time (Figure 3); therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to obtain a relationship between the fan speed and temperature of the battery unit comprising obtaining a graph corresponding to the energy remaining in the battery unit, power discharge of the battery unit, and the current temperature of the battery unit, wherein the graph indicates an increase in temperature of the battery unit for a range of fan speeds after full discharge of the energy remaining in the battery unit.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP H10143257 A (JP’257 – translation attached and relied upon below), as applied to claim 1 above.
With respect to claim 6, JP’257 teaches wherein the battery unit is a battery backup unit of an electronic rack of a data center – JP’257 teaches wherein the power supply device can comprise a battery (page 3, lines 37-40), which can be located inside an office (page 12, lines 36-39), therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to choose to apply the instantly claimed method taught by JP’257 to a battery backup unit of an electronic rack of a data center.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record of CN 109921499 teaches calculating the remaining discharge time of a battery, and teaches cooling the battery using a fan; however, the fan speed control method is not based on the calculated remaining discharge time.  Consequently, claim 1 in combination with determining a remaining time of discharge for the battery unit, and obtaining the relationship between the fan speed for the battery unit and temperature of the battery unit further being based on the remaining time of discharge is neither taught nor made obvious in the closest prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/						7/30/2022Primary Examiner, Art Unit 1725